Citation Nr: 0526836	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  02-01 084	)	DATE
	)
	)


THE ISSUE

Whether a May 2, 1986, Board of Veterans' Appeals decision 
that denied service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
should be reversed or revised on the grounds of clear and 
unmistakable error (CUE).  

(The issue of entitlement to an effective date earlier than 
April 23, 1992, for the grant of service connection for PTSD; 
and the issue of entitlement to waiver of recovery of an 
overpayment of VA compensation benefits, to include the issue 
of whether the overpayment was properly created and assessed 
against the veteran, are the subjects of separate decisions 
of the Board.)  


REPRESENTATION

Moving party represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.  

This matter arises as an exercise of the Board's original 
jurisdiction under 38 U.S.C.A. § 7111.  In a January 2002 
motion, the moving party (hereinafter the veteran) alleged 
CUE in a May 2, 1986, Board decision that denied service 
connection for an acquired psychiatric disorder, to include 
PTSD.  In a July 2002 decision, the Board denied this claim. 

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In a November 2003 
order, the Court vacated and remanded the case to the Board 
for further proceedings.  In a May 2004 decision, the Board 
denied the veteran's CUE motion.  The veteran again filed a 
timely appeal to the Court.  While the appeal was pending 
before the Court, the veteran died.  In a May 2005 order, the 
Court vacated the May 2004 Board decision and dismissed the 
veteran's appeal.  


FINDING OF FACT

In April 2005, the RO was first notified of the death of the 
veteran.   


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



                       
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



